Citation Nr: 0638093	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  06-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), from July 
2, 2001 to March 10, 2005. 
 
2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD, from March 11, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had various periods of active duty for training 
(ACDUTRA) in the Army National Guard between October 1969 and 
May 1984.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, that granted 
service connection for PTSD, and assigned thereto an initial 
disability rating 10 percent, effective from July 2, 2001.  
During the pendency of the appeal, the 10 percent rating for 
PTSD was increased to 30 percent, effective from March 11, 
2005, by rating action dated in April 2005.  

The veteran was afforded a personal hearing in June 2006 
before the undersigned Acting Veterans Law Judge sitting at 
Montgomery, Alabama.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  In June 2006, the veteran testified 
as to worsening PTSD symptoms.  The record reflects that he 
was most recently examined for compensation and pension 
purposes in April 2005.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new evaluation may be required to determine 
the current degree of impairment.  This is particularly 
indicated if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination. See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997.  The Board therefore finds that a current VA 
psychiatric examination would be helpful in ascertaining the 
current status of the service-connected PTSD and its affect 
on the appellant's social and industrial impairment.

Review of the claims folder shows that the appellant 
apparently receives VA outpatient therapy for psychiatric 
symptoms.  The Board observes that the most recent clinic 
notes date through April 11, 2005.  Thus VA has notice of the 
existence of additional VA records, and they must be 
retrieved and associated with the other evidence already on 
file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  

At his personal hearing, the veteran submitted documentation 
to the effect that he had been awarded Social Security 
disability benefits as of June 2006.  He stated that this was 
partially on account of his PTSD.  The Court has held that 
where VA has notice that the veteran is receiving disability 
benefits from Social Security, records from that agency may 
be relevant, and VA has a duty to acquire a copy of the 
decision granting Social Security disability benefits, and 
the supporting medical documents on which the decision was 
based. See Baker v. West, 11 Vet. App. 163 (1998) and Hayes 
v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 
14 Vet. App. 110 (2000), the Court held that VA has the duty 
to request information and pertinent records from other 
Federal agencies, when put on notice that such information 
exists.  Therefore, such records should also be requested and 
associated with the claims folder.



Accordingly, the case is REMANDED to the RO for the following 
actions:

1. VA outpatient records dating from 
April 12, 2005 should be requested and 
associated with the claims folder.

2. The RO should contact the Social 
Security Administration and obtain a 
copy of the agency decision and the 
medical documentation relied upon for 
the award of disability benefits.

3. Following a reasonable period of 
time for receipt of additional records, 
the veteran should be afforded a 
comprehensive VA psychiatric 
examination to determine the current 
severity of PTSD.  The claims folder 
and a copy of this remand should be 
made available to the examiner for 
review prior to the examination.  The 
examiner should indicate whether or not 
the claims folder was reviewed.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
deemed necessary by the examiner), 
should be conducted in order to 
identify the degree of social and 
occupational impairment attributable to 
PTSD.

The examiner should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
GAF scale.  An explanation of the 
significance of the assigned numerical 
score relative to the appellant's 
ability to work should be provided.  
The examiner should be asked to address 
the specific criteria of Diagnostic 
Code 9411 and identify those criteria 
met by the veteran, to include whether 
the appellant has deficiencies in each 
of the following areas: work, school, 
family relations, judgment, thinking, 
and mood.  

4. The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
a medical opinion.  If the report is 
insufficient, or if any requested 
action is not undertaken or is 
deficient, it should be returned to the 
examiner for necessary corrective 
action. See Stegall v. West, 11 Vet. 
App. 268 (1998).

5. After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If the benefit is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond. 
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



